Citation Nr: 1537209	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-29 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a right hand disorder, to include generalized arthritis.  

2.  Entitlement to service connection for a left hand disorder, to include generalized arthritis.  

3.  Entitlement to service connection for a left foot disorder, to include generalized arthritis.  

4.  Entitlement to service connection for right and left hip disorders, to include generalized arthritis.  

5. Entitlement to service connection a right knee disorder, to include generalized arthritis.  

6.  Entitlement to an evaluation in excess of 20 percent for the left knee disability, to include internal derangement with a surgical scar.
 
7.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine disability.

8.  Entitlement to an initial evaluation in excess 20 percent for a right sciatic nerve disability due to the lumbar spine disability.  
 
9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty, to include from June 1980 to November 1980 and from July 1981 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This matter was previously remanded by the Board in March 2014 and October 2014 for further development.

During the pendency of the appeal, the Appeals Management Center (AMC), in an April 2015 rating decision, granted service connection for a right sciatic nerve disability, as related to the service-connected lumbar spine disability.  The AMC assigned an initial 20 percent rating, effective January 27, 2015.  While the Veteran did not appeal the April 2015 rating decision with respect to the propriety of the rating assigned for his right lower extremity radiculopathy, such issue is part and parcel of his claim of entitlement to a higher rating for his lumbar spine disability as the rating criteria governing the evaluation of that disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2015).  Therefore, the Board has jurisdiction over such issue and it has been included on the title page of this decision.

The Veteran has raised issue of entitlement to service connection for arthritis of the bilateral ankles.  (November 2011 VA Form 9).  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over the issue, and again refers it to the AOJ for appropriate action.

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by the Disabled American Veterans  (DAV) (as reflected in a July 1989 VA Form 23-22, Appointment of Veterans Service Organization as Claimant's Representative).  In December 2014, the Veteran revoked his power of attorney (POA) for the DAV.  The Board now recognizes the Veteran as proceeding pro se.  

The issues of service connection for a right hand disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A left hand disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, or secondary to a service-connected disability.

2.   A left foot disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, or secondary to a service-connected disability.

3.   Right and left hip disorders are not shown to be causally or etiologically related to any disease, injury, or incident in service, or secondary to a service-connected disability.

4.   A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, or secondary to a service-connected disability.

5.  For the entire appeal period, the Veteran's left knee disability is manifested by limited, painful motion, and symptomatic removal of semilunar cartilage, to include locking and pain.  

6.  For the entire appeal period, the Veteran's lumbar spine disability is manifested by limited, painful motion of greater than 30 degrees, but not ankylosis or intervertebral disc syndrome.  

7.  From January 27, 2015, the Veteran's sciatic nerve disability is manifested by moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.   A left hand disorder was not incurred in or aggravated by the Veteran's active duty military service, or develop due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).

2.   A left foot disorder was not incurred in or aggravated by the Veteran's active duty military service, or develop due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).

3.   Right and left hip disorders wer not incurred in or aggravated by the Veteran's active duty military service, or develop due to a service-connected disability.   38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).

4.  A right knee disorder was not incurred in or aggravated by the Veteran's active duty military service, or develop due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).

5.  The criteria for the assignment of disability rating in excess of 20 percent for the left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 5258 (2015).

6.  The criteria for the assignment of a disability rating in excess of 20 percent for the lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 5242 (2015).

7.  The criteria for the assignment of a disability rating in excess of 20 percent for the sciatic nerve disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  
 
In the instant service connection case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2010 letter, sent prior to the initial unfavorable decision issued in August 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include on a secondary basis, and his increased rating claims.  The letter also notified the Veteran of his and VA's respective responsibilities in obtaining such evidence and information.  That notice letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

VA has a duty to assist the Veteran in developing his claims, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA) and private treatment records, to include from Mount Pleasant Clinic.  The Board notes that the Veteran reported more recent treatment from Mount Pleasant Clinic in a May 2012.  Per the March 2014 Board Remand, in March 2014, the AMC requested that the Veteran provide information regarding such treatment so that it may obtain such records.  The Veteran did not provide the requested information.  As such, the Board finds that additional action to obtain such records is not necessary.  The Board notes that records from that facility had previously been requested and obtained in July 2010 and additional records from that facility were part of the SSA records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.  Furthermore, per the October 2014 Board Remand, the AMC also obtained additional VA examinations.  

In June 2015, the AMC obtained VA examinations to address the Veteran's service connection claims.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include her available service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection issues decided herein have been met.

The AMC has also obtained VA examinations as to the increased rating claims, most recently in June 2015.  The Board finds that adequate information is associated with the claims file to rate such claims.  The Board finds that the June 2015 examination is adequate in order to evaluate the Veteran's service-connected lumbar spine disability, sciatic nerve disability, and left knee disability, as the examination included an interview with the Veteran, a review of the record and a full physical examination, addressing the relevant rating criteria.  The Board notes that as opposed to the previous increased rating examinations, the Veteran has not indicated that the June 2015 VA examination was inadequate.  The Board notes that the Veteran has called into question the competence of his July 2010 and May 2011 VA examinations.  However, all the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, the pre June 2015 VA examinations are consistent the June 2015 VA examination findings.  The Board further notes that even if it only considered the findings of the June 2015 VA examination, the outcome of the Veteran's claims would not change.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's rating claims and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claims

The Veteran contends that he has arthritis of the left hand, left foot, right and left hips, and right knee, and that such disorders have spread from his service-connected left knee and lumbar spine disabilities, and were thus caused or aggravated by the service-connected disabilities.  (November 2011 VA Form 9).   The Veteran has complained of swelling and pain of the hands, feet, hips, and knees, which leads to stiffness of the joints.  (July 2010 Lay statement).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service treatment records do not document any complaints of, or treatment for, the right and left hands, left foot, right and left hips, or right knee.  

In June 2015, the Veteran underwent a VA examination.  At that time, the Veteran underewent X-ray evaluation of the right and left hands, left foot, right and left hips, and right knee.  Per X-ray findings, the examiner found that the Veteran did not have arthritis of the hips, right knee, hands, or feet.

Furthermore, following examination of the Veteran and review of the medical record, the examiner did not diagnose the Veteran with any current disorders of the left hand, left foot, right and left hips, or right knee.   

At most, the examiner diagnosed the Veteran with a resolved metatarsal stress fracture of the right foot.  However, the Veteran is already service-connected for such a disability.  (February 1982 rating decision).  

The private medical records of record also do not document findings of arthritis of the claimed joints.  At most, they document a general finding of arthritis.  For example, a July 2010 private medical record documents that the Veteran complained of joint swelling and low back pain; the Veteran received a diagnosis of "1-Chronic low back pain 2- arthritis".  (July 2010 Mt. Pleasant Family Practice record).  Other private medical records from that facility similarly document that the Veteran's medical problem list includes chronic low back pain and arthritis.  However, none of those records actually attribute the arthritis to the left hand, left foot, right and left hips, or right knee.  Furthermore, the Veteran does have documented diagnoses of arthritis associated with his service-connected disabilities (lumbar spine and left knee disabilities).  There is no indication that any general arthritis finding is not in reference to the service-connected disabilities only.  Indeed, the June 2010 private medical record documents chronic low back pain and arthritis, without a clear finding that the arthritis finding is not in reference to the low back.  

The only evidence of record supportive of the Veteran's claim is his contention that he currently has arthritis of the left hand, left foot, right and left hips, and right knee due to his service-connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to his service-connected disabilities, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond the immediately observable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Although the Veteran has claimed to have joint swelling, which he attributes to arthritis, the June 2015 VA examiner made no such observations.  Furthermore, the objective medical evidence provided by the VA X-rays obtained at the time of examination showed that the Veteran did not have arthritis of those joints.  That VA examiner considered the Veteran's claims file and medical history in the report. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Consequently, the Board assigns great probative value to the negative opinion of the VA examiner.

While Veteran's service-connected left knee and lumbar spine have been diagnosed with arthritis, as noted in the June 2015 VA examination, the other joints have not received such a clear diagnosis.  Rather, the June 2015 VA examiner specifically found that the Veteran did not have arthritis of those joints, after consideration of objective X-ray studies of each of those joints.  The examiner further did not diagnose the Veteran with any other disorders of such joints.

The Veteran does not have a current medical diagnosis related to the left hand, left foot, right and left hips, or right knee, to include a diagnosis of arthritis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Therefore, the medical evidence is against the claims.  Simply put, in the absence of a present disability that is related to service, a grant of service connection is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims for service connection for disorders of the left hand, left foot, right and left hips, and right knee, to include generalized arthritis, are denied.  

III. Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In determining the degree of limitation of motion, the provisions of 38 C.F.R.  §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App.  417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The assignment of separate evaluations for separate and distinct symptomatology under 38 C.F.R. § 4.14 is possible, however, where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV.  Left Knee Increased Rating Claim

The Veteran contends that his service-connected left knee disability is more severe than indicated by his current 20 percent disability rating.

A.  Applicable Laws

The normal range of knee motion for VA purposes is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Disability of the knee may be rated on the basis of limitation of motion.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted with extension limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Symptoms associated with the removal of semilunar cartilage warranted a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R.  § 4.71a, Diagnostic Code 5257.  

Genu recurvatum, ankylosis, and impairment of the tibia and fibula as a result of nonunion or malunion are not indicated in this case.  Thus, those particular criteria do not apply.  38 C.F.R.  § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  38 C.F.R. § 4.14.  In VAOPGCPREC 23-97, 62 Fed. Reg.  63,604 (1997), the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other diagnostic codes for a manifestation of limitation of motion.  

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

Additionally, separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed.  Reg. 59990 (2004).  In a precedent opinion by VA General Counsel, it held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  Id.  

Limitation of motion, however, is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug.  14, 1998).  Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259.  Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  

B.  Left Knee Historical Background

The Veteran is currently service-connected for left knee internal derangement with surgical scar, with a 20 percent disability rating.  

In July 2010, the Veteran underwent VA examination.  The examiner noted that the Veteran had tenderness to palpation and crepitus to range of motion, but that range of motion was normal (0 to 140 degrees) and not limited by repetitive use, pain, fatigue, weakness, lack of endurance or incoordination.  Medial and lateral collateral ligaments were stable to varus and valgus stress; drawer and McMurray tests were within normal limits.  X-ray of the left knee revealed normal findings.  The examiner diagnosed him with status post-surgery of the left knee with residual scarring and pain.

In May 2011, the Veteran underwent another VA examination.  The examiner noted previous history of a left knee arthrotomy and arthroscopies following post-service re-injuries.  The examiner noted a full range of motion with no instability, but that mild patellar chondromalacia was revealed.  The examiner found no evidence of degenerative change and that the left anterior cruciate was intact.  The examiner noted that the Veteran's previous tear of the anterior cruciate had occurred in a 1987 industrial accident and was not service-connected.  The Veteran reported constant, daily pain and end of day swelling, with weekly flare-ups lasting a few days.  The Veteran also reported decreased range of motion to where he would try not to move the knee, but that he did not know how much; he was not sure about weakness, fatigue or incoordination.  The Veteran reported that the knee feels stiff, but that the knee also felt loose and like it would slip and pop.  He reported that it would rarely lock or give out, but that he would have serve stabbing pain when the knee caught or popped for a few seconds to a minute.

The May 2011 VA examiner noted that the Veteran's prior X-ray was negative.  Also, scars of the knee were well healed, though the Veteran complained that they were tender to the touch and sensitive.  There was no treatment, opening up or other symptoms or flare-ups.

The May 2011 VA examiner noted an abnormal gait, with a mild limping favoring the left.  The examiner noted that the Veteran was able to stand on his heels and toes when holding a wall, but felt unable to walk on his heel and toes.  The Veteran reported prior use of a knee brace, but that he did not currently need or want an assistive device.  The VA examiner noted range of motion of 120 degrees (with pain at 90 degrees) to 0 degrees (with pain at 0 degrees).  Repetitive motion did not change symptoms.  The examiner found that the joint was stable, with testing of the varus-valgus, anterior and posterior drawer, and McMurray's all being normal.  There was no effusion, crepitus, or deformity, though there was tenderness over the medial joint line and the patella.  Motor strength was 5/5 with normal muscle tone and bulk. The examiner noted that the Veteran had put in less effort on the left, which appeared to be secondary to pain. Sensory exam was normal. Reflexes were normal.

The May 2011 VA examiner noted that the Veteran's left knee scars included a vertical 8 cm x 0.5 cm scar and three smaller arthroscopy scars 1 x 0.5 cm.  Scars were superficial and lightly hypopigmented.  They had no pain or tenderness, no adherence to underlying tissues. The skin texture was normal. The scars did not cause instability, ulceration, breakdown, elevation or depression, inflammation, edema, keloid formation, induration, inflexibility, limitation of motion, or impairment of function.  There was no disfigurement, including of the head, face, or neck.

The May 2011 VA examiner found left knee internal derangement with surgical scar; there was no evidence of instability that day.  The examiner noted that the Veteran had multiple issues that would make it difficult for him to work according to his, especially mental health issues.  However, the examiner found that the Veteran would have trouble with manual labor due to the back and knee.  The Veteran reported that he could not stand or sit for long periods of time due to back and knee pain.  

In June 2015, the Veteran underwent another VA examination.  The examiner reported diagnoses of left knee meniscus tear, joint osteoarthritis, and chondromalacia patella.  

The June 2015 VA examiner noted a history of an initial July 1981 injury, necessitating an August 1981 arthrogram that showed a medial meniscal tear.  The Veteran had a left knee arthroscopy with arthrotomy for medial menisectomy in January 1982.  The Veteran had three subsequent arthroscopes, the last of which in November 1988, which showed early osteoarthritis and chondromalacia of the patella.  The examiner noted that X-rays have not shown much, and that the July 2010 X-ray had been negative.  Also, a January 2015 X-ray showed no bony abnormalities.  However, the examiner did note that the negative X-rays did not negate the findings on direct observation by the November 1988 surgeon of early osteoarthritis in the left knee.

The Veteran described weekly pain and swelling flare-ups, which lasted for a day or two.  He reduced activity level but did not change his medication regimen per doctor's orders.  He also described being able to stand and walk for approximately
2-4 hours a day on the days when he is not having a flare-up.  The examiner reported that the flare-ups were moderately severe.

The June 2015 VA examiner found a range of motion was from 0 to 110 degrees, with limitation of motion prohibiting extensive standing or walking.  There was pain on flexion and at medial and lateral joint lines.  Following repetitive use testing, there was no additional functional loss or range of motion.  

The June 2015 VA examiner was unable to determine if  pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, without mere speculation.  The examiner explained that 
it is possible for any human joint to have limited function during a flare- up or in repetitive use of the joint over time due to pain, weakness, fatigability or incoordination, including in joints with no history of illness or injury when subject to sufficient force, frequency and duration of movement and extreme range of motion, but that testing such would require multiple testings over various days and even then such problems may not be captured.  The examiner did note that the Veteran was not experiencing a flare up or aggravation of the joint on examination.  However, the Veteran painful to stand or walk for more than about 30" at a time, or total of more than about 2-4 hours a day.

The June 2015 examiner noted left knee strength of 5/5, without reduction of strength or atrophy.  There was no ankylosis.  Also, following joint stability testing, the examiner determined that there was no joint instability.  The examiner did note that the Veteran had a meniscal tear, frequent episodes of joint "locking", and frequent episodes of joint pain.  The Veteran alleged chronic pain ever since his L medial meniscal tear in 1981 with pain and swelling whenever he stands/walks too long, also frequent locking episodes.  He also reported occasional left knee brace use for support due to meniscal damage and osteoarthritis and chondromalacia pain.  The examiner reported that the Veteran would be limited to about 2-4 hours of total stand/walk in a day, except on days when he is having a flare-up, when he would be limited to about one.

The June 2015 VA examiner also noted that the Veteran had a left anterior knee scar of 8 cm by 0.5 cm, with three additional small arthroscopy scars to the suprapatellar, lateral, and medial left knee, each of 1 cm by 0.5cm.  The examiner found that the scars were not painful or unstable; have a total area equal to or greater than 39 square cm (6 square inches); or are located on the head, face or neck.

Private medical records generally document occasional treatment for pain, including for the knees.  (July 2010 Mt. Pleasant Family Practice record).  

C.  Left Knee Analysis 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In the instant case, the Board notes that the Veteran right knee disability is currently characterized as instability (under Diagnostic Code 5257).  However, for the below reasons, the Board finds that the left knee disability is more appropriately rated under Diagnostic Code 5258 for cartilage, semilunar, dislocated with frequent episodes of locking, pain and effusion into the joint.

The Veteran's current rating for left knee internal derangement under Diagnostic Code 5257 was in effect since at least March 1, 1989, i.e., more than 20 years. In this regard, 38 U.S.C.A. § 1159 holds that service connection for any disability or death granted under such title which has been in force for ten or more years shall not be severed on or after January 1, 1962 except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge. Additionally, 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b) provides that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud. The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation. 

In June 2011, both the Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) considered the issue of whether severance of a particular diagnostic code was indeed severance of a service-connected disability. See Murray v. Shinseki, 24 Vet. App. 420 (2011), see also Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011). In this regard, in Murray, the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation. 38 C.F.R. § 3.951(b). Additionally, the Court held that change of Diagnostic Codes under which Veteran's disability was rated was error where change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Id. 

However, days after the Murray decision, the Federal Circuit addressed a similar issue in Read. In Read, the Veteran had been service-connected for residuals of a gunshot wound and a compensable rating had been assigned regarding a particular muscle group. Over 10 years after the initial assignment of the rating, a VA examiner determined that, in fact, a different muscle group had been affected by the gunshot wound and not the muscle group to which the initial diagnostic code applied. Notably, when the disability was initially granted service connection, no diagnosis of a particular muscle group had been identified. Following the VA examiner's report, the Diagnostic Code was changed to reflect the affected muscle group. The Veteran appealed and the Board denied the appeal finding that the diagnostic codes contained the same criteria and that because the disability still enjoyed the same rating, there had been no harm in changing the Diagnostic Code. The Court affirmed the Board and the Veteran appealed to the Federal Circuit.  The Federal Circuit identified the issue on appeal as whether the service connection for a disability protected under 38 U.S.C.A. § 1159 is severed when VA assigns to an injury a different Diagnostic Code than originally noted. In reaching its conclusion that the protected disability is not severed, the Federal Circuit considered the rationale behind 38 U.S.C.A. § 1159, as well as other relevant statutory definitions, and determined that 38 U.S.C.A. § 1159 only protects service connection of the disability, not the specific Diagnostic Code. Upon review of the definition of service connection under 38 U.S.C.A. § 101(16), the Federal Circuit determined that "to sever service connection is to conclude that a particular disability previously determined to have been incurred in the line of duty was incurred otherwise." Id. The Federal Circuit noted that § 1159 "does not protect the fact of a disability, and therefore, the change in the determination of the applicable Diagnostic Code likewise is unprotected." Id. 

Specifically regarding the facts in Read, the Federal Circuit agreed with the government's argument that because the same disability was involved in both the initial disability determination and the later specific identification of the particular muscle group that was affected, the change in the Diagnostic Code did not sever anything. His disability was still service-connected even though the Diagnostic Code may have changed. Id. Moreover, the Federal Circuit found that the purpose of 38 U.S.C.A. § 1159 was to "protect Veterans with long-standing determinations of service connection from suddenly having the determination of service connection stripped."  Id. The Federal Circuit noted that "there is nothing in the legislative history that manifests any concern about the situs of the disability or the Diagnostic Code associated with it, and expanding the protection of § 1159 to such situs determinations or Diagnostic Codes does nothing to advance Congress' intention." Id., citing VAOPGCPREC 50-91 (Mar. 29, 1991) (precedential opinion of the VA General Counsel) (noting that it would be "beyond the legislative purpose" to allow a Veteran to be service connected for two disabilities because of the protection of the statute where only one is shown by the medical evidence). Further, the Federal Circuit noted that VA had not changed its determination that the Veteran's gunshot wound was incurred in connection with his military service, or that he was entitled to compensation for the disability he incurred as a result. Thus, the Federal Circuit found that "to determine that the change of the situs of the disability - or the Diagnostic Code associated with it - was a severance of one service-connected disability and an establishment of another, where the cause of the disability and the resultant functional impairment are the same, would ill-serve the purpose of the statute." The Federal Circuit also noted that the issue of reassignment of a diagnostic code was not a novel concept. Referencing Gifford v. Brown, 6 Vet. App. 269 (1994), the Court was noted to have held that the correction of the situs of the injury was not a violation of § 1159 because the Veteran remained service-connected for the disability at issue.  Thus, based on the foregoing, the Federal Circuit held that service connection for a "disability" is not severed simply because the situs of a disability - or the Diagnostic Code associated with it - is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service-connected disability. 

The Board recognizes a distinction between Murray and Read in that, in Murray, the diagnostic codes for arthritis and limitation of motion do not evaluate the same symptoms as the Diagnostic Code for instability. See VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998). Whereas in situations such as Read, the differing Diagnostic Codes regarding muscle groups do consider the same symptoms.  However, to narrowly construe Read as only applying to muscle groups or similar Diagnostic Code groupings that only consider exactly the same symptoms would fall short of the holding in Read. Again, in Read, the Federal Circuit considered the broader picture of § 1159 and carefully examined exactly what is protected - service connection for the disability, not the specific Diagnostic Code. Upon careful consideration, the Federal Circuit determined that the specific Diagnostic Code was not protected even though service connection for the disability was protected. In the present case, service connection for the Veteran's left knee disability has remained in effect for more than 20 years.  Thus, it is protected under 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b). Here, as in Read, the same left knee disability is involved in both the initial RO disability determination labeled as internal derangement.  The Board has not concluded that the Veteran's left knee disability previously determined to have been incurred in the line of duty was incurred otherwise. Based on the holding in Read, i.e., that service connection for the right knee disability is protected and not the particular Diagnostic Code, the Board finds that the change in the Diagnostic Code here does not result in a severance. Furthermore, per Murray, the Veteran's rating for his left knee disability was not reduced. In this regard, the Veteran's left knee disability has remained service-connected since May 1, 1983, and he has been in receipt of a 20 percent rating since March 1, 1989.  Therefore, the reassignment of the Diagnostic Code for his service-connected knee disability does not sever service connection or act to reduce his disability rating and, thus, is not improper.

The Board initially notes that the RO appears to have rated the Veteran under Diagnostic Code 5257 for instability.  However, the VA examinations consistently reported that the Veteran did not have instability of the knee following testing.  (July 2010, May 2011, and June 2015 VA examinations).  

In June 2015, the Veteran reported to his VA examiner that he sometimes used a knee brace for support.  He reported to his May 2011 VA examiner that his knee felt stiff, but that it also felt loose and like it would slip and pop, but that it would rarely lock or give out.  The Veteran, as a layperson is not competent to diagnose internal instability or subluxation.  In this regard, while he is competent to report that his knee feels unstable or locks, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert, supra.  

However, there is no competent, i.e., clinical, evidence of instability or subluxation of the left knee.  Rather, the objective medical evidence shows that following numerous stability tests, each VA examiner found that the Veteran's left knee is stable without instability or subluxation.  (July 2010, May 2011 and June 2015 VA examinations).   As such, the Board finds that a disability rating for left knee instability is not warranted.

Also, the Board notes that the Veteran has a diagnosis of arthritis, per a visual confirmation of arthritis during a November 1988 knee surgery.  The June 2015 VA examiner, however, found that the Veteran's X0rays at that time did not show osteoarthritis.  Similarly, the Veteran's July 2010 X-rays had been negative.  However, the June 2015 VA examiner clarified that though the Veteran's X-rays were negative as to osteoarthritis, those findings did not negate a direct observation of osteoarthritis by the November 1988 surgeon.  

As such, the Board finds that the Veteran does have osteoarthritis.  However, the Board further finds that the Veteran does not have X-ray evidence of arthritis.  As such, a disability rating under Diagnostic Code 5003 for degenerative arthritis, "established by X-ray findings" is not applicable.  

The Veteran has demonstrated some limitation of motion of the knee.  His range of motion have include from 0 to 140 degrees (July 2010 VA examination), 0 to 120 degrees (with pain at 90 degrees and 0 degrees) (May 2011 VA examination), and 0 to 110 degrees (June 2015 VA examination).  

Based on the foregoing, the objective medical evidence shows that the Veteran's left knee does not have flexion limited to 45 degrees or less, such that a compensable rating for limitation of flexion alone (under Diagnostic Code 5260) would be warranted.  

Additionally, a compensable rating under for limitation of extension (under Diagnostic Code 5261) would not be warranted, as the evidence demonstrates that the Veteran's right knee extension was not limited to 10 degrees or more.  

In this regard, the Board has specifically considered the Court's holdings in DeLuca, supra, and Mitchell, supra; however, the evidence fails to show that such symptoms result in functional loss of extension of 10 degrees or more or of flexion of 45 degrees or more.  As such, the Veteran is not entitled to a compensable rating under Diagnostic Code 5260 or 5261 for his right knee disability.  Rather, at most the Veteran reported pain at 90 degrees for flexion and 0 degrees for extension, which would not warrant compensable ratings.  

However, the record shows that the Veteran also has had surgery to his meniscal cartilage, with frequent episodes of joint "locking" and frequent episodes of pain.  (June 2015 VA examination).  As such, a 10 percent disability rating would be warranted under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage.

A 20 percent rating is possible, under Diagnostic Code 5258 for dislocated, semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint.  The June 2015 VA examiner found that the Veteran did not have recurrent effusion, but did note a diagnosis of left knee meniscal tear.  The Veteran also has repeated reports of knee locking and pain.  (May 2011 and June 2015 VA examinations).  Although there is no joint effusion, as the Veteran has a protected 20 percent disability rating, the Board finds that his disability would more adequately be represented by a 20 percent disability rating under Diagnostic Code 5258, rather than a 10 percent disability rating under Diagnostic Code 5259.  

The June 2015 VA examiner also specifically found that the Veteran does not have ankylosis.  There have been no medical findings of ankylosis, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating the knee under Diagnostic Codes 5256, 5262, or 5263 is not appropriate.  See 38 C.F.R. § 4.71a.  

In reaching this decision, the Board has specifically considered the Veteran's contentions with respect to the nature of his service-connected left knee disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and the Board finds that, even in contemplation of such symptoms, the left knee disability does not result in functional loss that more nearly approximates the ratings provided.  In this regard, despite such reports, his flexion and extension are not limited to a compensable degree.  Additionally, as discussed previously, the competent evidence fails to demonstrate instability or subluxation.  As such, while the Board accepts the Veteran's lay evidence with regard to the matters he is competent to address, and which the Board has not found to be non-credible, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the knee pathology.

The Board has also considered whether a separate compensable rating is warranted for the Veteran's scars resulting from knee operations.  As noted by the May 2011 and June 2015 VA examiners, the Veteran does not have painful or unstable scars or scars in total area greater than 39 square centimeters (6 square inches).  Also, given examination findings, a separate rating is not warranted for the Veteran's scars under any of the Diagnostic Codes, such as Diagnostic Code 7802, 7803, 7804, 7805.  The Board notes that during the course of the appeal, the rating criteria for the skin was changed, effective October 23, 2008.  However, a separate, compensable rating would not be warranted under either version of the applicable diagnostic codes.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the service-connected left knee disability.  However, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for his left knee instability, under Diagnostic Code 5258, for dislocated semilunar cartilage.  

V.  Lumbar Spine Increased Rating Claim

A.  Applicable Law

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degree; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is granted if the Veteran has unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.


B.  Factual Background

The Veteran contends that his service-connected lumbosacral strain is more severe than indicated by his current 20 percent disability rating. In an April 2015 rating decision, the RO also granted the Veteran a separate 20 percent disability rating for right lower extremity sciatica, due to the lumbar spine disability, effective January 27, 2015.  

The Veteran has received treatment for his lumbar spine disability from numerous private medical providers. An August 2012 MRI report documented a mild to moderate curvature of the lower thoracic and lumbar spine with the apex to the right and mild reversal of the usual lumbar lordosis and very small anterior marginal osteophytes seen at most levels of the lower thoracic and lumbar spine consistent with minimal degenerative changes.  (August 2012 Intermountain Healthcare Radiology Results).  A February 2014 MRI report documented findings of significant degenerative changes of the cervical spine (for which the Veteran is not service-connected), and mild degenerative changes of the thoracic and lumbar spine.  (February 2014 Intermountain Healthcare Radiology Results).  The private medical records associated with the record, however, do not provide information for rating purposes.

In July 2010, the Veteran underwent a VA examination.  He complained of moderate, chronic pain precipitated by physical activity, stress, and weather changes.  He also had stiffness, fatigue, spasms, decreased range of motion, paresthesias, and numbness.  He denied bowel, bladder, and erectile dysfunction.  He further denied incapacitation, but did report functional impairment of difficulty doing any standing or lifting for longer periods of time; he could not bend or lift.  

The July 2010 VA examiner found no radiation of pain or muscle spasms.  There was no tenderness to palpation, guarding or weakness.  There was a normal musculature and no atrophy.  Range of motion was limited, but not by repetitive use, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted flexion to 70 degrees, extension to 10 degrees, lateral flexion to 10 degrees on each side, and rotation to 10 degrees on each side.  Pain was at every finding reported and repetitive motion was possible, with no additional limitation for each movement.

There was no lumbosacral sensory deficit or motor weakness.  There was no intervertebral disc syndrome.  X-ray showed degenerative changes of the lower lumbar spine.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine, with associated reduced range of motion.  

A May 2011 VA examiner noted the Veteran's in-service injury and two post-service injuries.  The Veteran reported constant pain, decreased range of motion, weakness, fatigue and incoordination.  He reported numbness on the inside of his right foot, but did not describe any radicular numbness pattern.  The Veteran denied bowel or bladder symptoms and incapacitating episodes.  The Veteran reported only being able to do a little housework or yard work at a time.

The May 2011 VA examiner found no spasm and mild tenderness diffusely.  There was flexion to 80 degrees (with pain from 60 degrees), extension to 10 degrees, and bilateral lateral flexion and rotation to 20 degrees (with pain at extremes) for each side.  Repetitive motion did not change his symptoms.  There was also no change between active or passive motion during repetitive motion testing or addition range of motion or loss of function due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups, or loss of function.

The May 2011 VA examiner diagnosed the Veteran with lumbar spine degenerative arthritis.  The examiner noted that the Veteran would have trouble with manual labor due to his back and knees, but that he also had multiple other issues.  

In June 2015, the Veteran underwent another VA examination.  The examiner diagnosed him with degenerative arthritis of the spine, thoracic and lumbar spondylosis, and lumbar degenerative disc disease.

The June 2015 VA examiner noted the Veteran report of chronic back pain and narcotic therapy.  The examiner noted that the February 2014 MRI showed degenerative changes of the thoracic spine (spondylosis) and similar degenerative changes of the lumbar spine with some evidence of disc compression (degenerative disc disease).  

The Veteran reported to the June 2015 VA examiner that he had flare-ups about twice a week, with greatly increased pain, lasting a day, and that he would have to 
reduce his activities. Also, at least once a week he was so reduced that he could not do more than feed and care for himself.  He could not change his medication regimen, and must "suffers through it".  The examiner noted that the Veteran is already on large doses of very potent narcotic analgesics.

When not having a flare-up, the Veteran was able to stand and walk a total of approximately two hours a day, sometimes 4, but sometimes less than two.  He could lift and carry up to about 20 pounds occasionally, but not regularly. He could occasionally climb stairs, bend over, and kneel, but could not squat, and would be unsafe on ladders or at heights.

The June 2015 examiner reported forward flexion to 80 degrees, extension to 5 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, left lateral rotation to 20 degrees.  There was no additional loss of function or range of motion after repetitive use testing.  The examiner noted that due to range of motion abnormality, the Veteran could not perform motions required for normal employment.

The June 2015 VA examiner also noted pain to palpation over the majority of the thoracic and lumbar spine, paramedian musculature and midline.  The examiner reported the presence of muscle spasm and localized tenderness, but that it did not result in abnormal gait or abnormal spinal contour.  There was no guarding.  However, the Veteran did walk with a slow antalgic gait, was slow to stand, had to frequently adjust and rearrange his sitting position, and was obviously uncomfortable sitting or standing in one position for longer than a few minutes.

The June 2015 examiner also noted moderate radicular symptoms of pain and paresthesias and/or dysesthesias, but only to the right lower extremity.  However, there was no ankylosis and no other neurologic abnormalities, such as bowel or bladder problems/pathologic reflexes.  Also, there was no intervertebral disc syndrome (IVDS), much less episodes requiring bed rest.  

C.  Analysis

The record does not indicate that the Veteran's lumbosacral disability manifestations are indicative of a disability rating in excess of 20 percent. As previously indicated, the next applicable higher disability rating possible would be for a 40 percent evaluation, for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. The ratings in excess of 40 percent require findings of unfavorable ankylosis. 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

In the present case, the record repeatedly indicates that the Veteran does not have ankylosis of the thoracolumbar spine. The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003). See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position). Given the ranges of motion found by the VA examiners, including the specific finding of no ankylosis by the June 2015 VA examiner, the Board finds that that the Veteran does not have ankylosis. 

Additionally, all the VA examiners found forward flexion in excess of 30 degrees, even with consideration of pain.  As such, a disability rating in excess of 20 percent for the lumbosacral strain is not warranted.

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-7. The Board finds that there is evidence of functional impairment as a result of flare-ups of symptomatology, but that this functional impairment was contemplated by the RO when granting the 20 percent disability evaluation.  Range of motion findings of record were consistently well in excess of 30 degrees of forward flexion and did not indicate that the Veteran's disability was so severe as to be consistent with ankylosis. As such, a disability rating in excess of 20 percent for lumbar spine disability is denied.

Although the Veteran has reported pain associated with his range of motion, the Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). Indeed, the Court found that nothing in its case law supports an appellant's contentions that she should be given the maximum disability ratings under Diagnostic Code 5260 and 5261 simply because she experienced pain throughout the range of motion of her knee. Id. 

The Board must also evaluate any associated objective neurological abnormalities separately under an appropriate diagnostic code. Under Note 1, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.  

In this case, the Veteran denied neurological abnormalities bowel or bladder problems during his VA examination. None of the other medical evidence of record documents medical findings of bowel or bladder impairment related to the Veteran's spine. The Veteran also repeatedly denied bowel or bladder symptoms and erectile dysfunction.  (May 2011 and June 2015 VA examinations).  

An April 2015 rating decision granted service connection for the right sciatic nerve disability, due to the lumbar spine disability, effective January 27, 2015.  There is no evidence of record to indicate that a disability rating in excess of 20 percent is warranted.  The June 2015 VA examiner only found neurologic symptoms of moderate severity, which would warrant a 20 percent disability rating under Diagnostic Code 8520 for the sciatic nerve.  The Board notes that 20 percent is the maximum amount possible for moderate incomplete paralysis among all the Diagnostic Codes applicable to a lower extremity nerve.  Furthermore, there are no objective findings of sciatic nerve involvement prior to January 27, 2015 that would warrant a separate rating for the sciatic nerve prior to January 27, 2015.  Neither the July 2010 nor the May 2011 VA examiner found any neurological impairment due to the lumbar spine disability.

The record also does not indicate that the Veteran has any other neurologic abnormalities of the lower extremities due to his service-connected lumbosacral strain. The July 2010 VA examiner, there was no lumbosacral sensory deficit or motor weakness.  The May 2011 VA examiner noted the Veteran's report of numbness on the inside of his right foot, determined that the Veteran did not describe any radicular numbness pattern.  Also, the June 2015 VA examiner only reported right lower extremity symptoms, for which the Veteran is already service-connected (April 2015 rating decision).  

With respect to intervertebral disc syndrome, under Diagnostic Code 5243, based on incapacitating episodes, a 40 percent rating evaluation would require incapacitating episodes of a total duration of at least four weeks but less than six 
weeks during the past twelve months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.  No evidence shows that the Veteran had incapacitating episodes prescribed by a physician or as part of a physician's treatment for his service-connected lumbar spine disability.  The May 2011 VA examiner noted that the Veteran denied incapacitating episodes.  Furthermore, both the May 2011 and June 2015 VA examiners specifically found that the Veteran does not have intervertebral disc syndrome.   

VI.  Extraschedular Consideration

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities of the left knee and lumbar spine.  In this regard, the Board finds that the Veteran's symptomatology associated with the disability is fully addressed by the rating criteria.  Specifically, the rating criteria for the spine contemplate symptoms such as pain, muscle spasms, and abnormal gait, and limitation of motion.  As to the knee, there is no indication that the Veteran experiences other symptomatology of the right knee that results in additional functional loss. Moreover, the rating schedule provides for ratings higher than those currently assigned based on more severe functional impairment.  Likewise, other rating criteria address additional symptoms, to include symptoms such as locking, pain, effusion, loose motion, and weakness.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for his service-connected disabilities.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  This matter will be addressed in the Remand portion of this decision.


ORDER

Service connection for a left hand disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for right and left hips disorders is denied.

Service connection for a right knee disorder is denied.

Entitlement to a disability rating greater than 20 percent (now under Diagnostic Code 5258) for the left knee disability is denied.

Entitlement to a disability rating greater than 20 percent for a lumbar spine disability is denied.

Entitlement to a disability rating greater than 20 percent (effective January 27, 2015) for sciatica of the right lower extremity, due to the lumbar spine disability, is denied. 


REMAND

The Veteran contends that he currently has a right hand disorder due to service.  Specifically, he has claimed that he has arthritis of the right hand, which has spread from his service-connected left knee and lumbar spine disabilities, and were thus caused or aggravated by the service-connected disabilities.  (November 2011 VA Form 9).  The Veteran also contends that he is unemployable due to his service-connected disabilities.

As to the right hand claim, the June 2015 VA examiner noted that the Veteran had occasional hand swelling which the Veteran attributed to "arthritis", but the examiner specifically found no such right hand arthritis.  However, unlike the Veteran's other claimed service connection claims, the examiner did note a right hand diagnosis of right ulnar artery occlusion by clot resulting in vascular insufficiency of the right 5th digit and partial amputation of right 5th digit.  Given that the Veteran attributed his claimed arthritis to the hand swelling, which the examiner diagnosed for the right hand, the Board finds that the diagnosed right hand disorder should be considered as part of the Veteran's claim for a right hand disability, claimed as arthritis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  As such, a medical opinion is necessary to address this matter.  An addendum medical opinion should be obtained from the June 2015 VA examiner.

To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Also, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2014); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010).

The Veteran is currently service-connected for disabilities of the lumbar spine (20 percent), left knee (20 percent), right sciatic nerve (20 percent) and residuals of right foot stress fracture (noncompensable).  As relevant, the Veteran has a combined rating of 50 percent (per the combined rating table of 38 C.F.R. § 4.25), from January 27, 2015 (the date service connection for his right sciatic nerve became effective).  Prior to January 27, 2015, the Veteran had a combined rating of 40 percent.  As to the TDIU claim, the Veteran does not meet the schedular criteria for TDIU.  However, the June 2015 VA examiner found that the Veteran's service-connected disabilities of the left knee and lumbar spine were rather severe and "would prevent him from engaging in the type of work he has done in the past...At most he would be capable of sedentary type employment, and that not even full time."  The Board also notes that the Veteran's disabilities of the lumbar spine and left knee are of a common etiology and his disability of the right sciatic nerve developed secondary to the lumbar spine disability.   

The specific relief sought is entitlement to a TDIU.  All questions in a matter which under section 511(a) of this title is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  38 U.S.C.A. § 7104(a) (West 2014); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).  In light of the foregoing, the Board finds that the RO should consider the issue of entitlement to TDIU, the particular relief sought by the Veteran, and the schedular and extra-schedular requirements under 38 C.F.R. § 4.16(a) and 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the June 2015 VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2015 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have a right hand disorder?  If so, please note the diagnosed disorder(s).

b)  Is it at least as likely as not that the Veteran's service-connected disabilities of the left knee or lumbar spine caused OR aggravated any right hand disorder?  The examiner should provide an opinion as to the questions of BOTH causation AND aggravation.  

If the examiner finds that any right hand disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict, specifically including the prior VA examinations of record.

2.  After the above development has been accomplished, refer this matter to the Director, Compensation Service for consideration, in the first instance, the Veteran's entitlement to TDIU in light of the evidence of record, to include on an extraschedular basis, and to include consideration of the June 2015 VA examination findings.  

3.  If the benefit sought on appeal remains denied, then the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


